Name: Commission Regulation (EU) 2016/238 of 19 February 2016 amending the Annex to Regulation (EU) No 579/2014 granting derogation from certain provisions of Annex II to Regulation (EC) No 852/2004 of the European Parliament and of the Council as regards the transport of liquid oils and fats by sea (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  organisation of transport;  processed agricultural produce;  health;  maritime and inland waterway transport;  chemistry;  foodstuff
 Date Published: nan

 20.2.2016 EN Official Journal of the European Union L 45/1 COMMISSION REGULATION (EU) 2016/238 of 19 February 2016 amending the Annex to Regulation (EU) No 579/2014 granting derogation from certain provisions of Annex II to Regulation (EC) No 852/2004 of the European Parliament and of the Council as regards the transport of liquid oils and fats by sea (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1), and in particular Article 13(2) thereof, Whereas: (1) Commission Regulation (EU) No 579/2014 (2) provides for a derogation from point 4 of Chapter IV of Annex II to Regulation (EC) No 852/2004 as regards the transport on seagoing vessels of liquid oils and fats (oils or fats) intended for or likely to be used for human consumption under certain conditions. (2) Those conditions relate to the shipping equipment and practices as well as to criteria as regards substances to be transported in a seagoing vessel as previous cargo. Substances that fulfil those criteria are listed in the Annex to Regulation (EU) No 579/2014 (list of acceptable previous cargoes). (3) In the list of acceptable previous cargoes, the combined entry for ammonium nitrate solution and calcium nitrate (CN-9) solution and their double salt does not adequately describe the cargo which causes confusion to ship charterers. Therefore, the list of acceptable previous cargoes should be amended to reflect the other forms that calcium nitrate contains such as calcium ammonium nitrate, calcium (II) nitrate dehydrate and calcium nitrate tetrahydrate. All these forms have identical hazard profiles and only differ in the amount of crystal water that the molecules contain. (4) The Scientific Panel on Contaminants in the Food Chain of the European Food Safety Authority at its 68th plenary meeting (3) confirmed that these various forms of calcium nitrate solutions differ only in the hydration number and concluded that their presence has no impact in the toxicological properties and chemical reactivity as compared to the substances originally listed in the combined entry. (5) It is therefore appropriate to amend the list of acceptable previous cargoes in the Annex to Regulation (EU) No 579/2014. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 579/2014 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 139, 30.4.2004, p. 1. (2) Commission Regulation (EU) No 579/2014 of 28 May 2014 granting derogation from certain provisions of Annex II to Regulation (EC) No 852/2004 of the European Parliament and of the Council as regards the transport of liquid oils and fats by sea (OJ L 160, 29.5.2014, p. 14). (3) Minutes of the 68th plenary meeting of the Scientific Panel on Contaminants in the Food Chain (EFSA/CONTAM/2330) available at http://www.efsa.europa.eu/en/events/event/141125b-m.pdf ANNEX The Annex to Regulation (EU) No 579/2014 is amended as follows: (1) In the 12th row, the combined entry for ammonium nitrate solution and calcium nitrate (CN-9) solution and their double salt is replaced by the following separate entries: Ammonium nitrate solution 6484-52-2 Calcium ammonium nitrate 15245-12-2 (2) The following entries are inserted below the 13th row (entry for calcium chloride solution): Calcium nitrate 10124-37-5 Calcium (II) nitrate dehydrate 35054-52-5 Calcium nitrate tetrahydrate 13477-34-4